Citation Nr: 1235924	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-25 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral hand disability.

3.  Entitlement to service connection for a skin disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May to June 1980.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO denied entitlement to service connection for bilateral knee and hand disabilities and a skin rash.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In his December 2008 notice of disagreement (VA Form 21-4138), the Veteran raised the issue of entitlement to nonservice-connected pension.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled for June 25, 2010 and the Veteran was notified of the date and time of the hearing in a letter also dated in June 2010.  He failed to appear for the scheduled Board hearing.

In September 2010, the Board received a statement from the Veteran's representative dated on June 24, 2010 in which it requested that the Veteran's Board hearing be rescheduled because he was unable to attend the hearing due to lack of transportation.  In a September 2010 letter, the Veterans Law Judge before whom the June 2010 hearing was to be held informed the Veteran that his motion to reschedule the requested hearing was granted, that the Board's Hearing Unit had been instructed to contact the AOJ to schedule a new hearing, and that he would be notified of the date and time of the new hearing by the AOJ.

A new hearing was scheduled for a date in October 2010.  Although the Veteran also failed to appear for this hearing, there is no evidence that he was notified of the date and time of the hearing.  Accordingly, this case must be remanded to again reschedule the Veteran's requested hearing.  38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



